PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/300,429
Filing Date: 9 Nov 2018
Appellant(s): Lindoff et al.



__________________
Daniel P. Homiller, Reg. # 55,275  
 For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument regarding the 103 rejection of the claims have been fully considered and they are not persuasive. The examiner first responds to the main argument before responding to specific arguments. 
The main argument in the entire appeal brief filed on 12/10/2020 is that the two references, Huang and Singh, are not combinable because Huang teaches how to reduce peak-to-average power ratio (PAPR), Singh teaches how to reduce maximum power and the two teachings are not the same.  
As pointed out in the final office action (6/29/2020) and the advisory action (9/16/2020), the key limitations in Claim 29 include: select a distortion function by selecting a parameter of a given distortion type based on the location of the frequency resource, apply the distortion function to a generated signal and transmit the signal (Claim 29 does not even specify the purpose of the distortion function at all). 
As indicated in the final office action and the advisory action, the combination of Huang and Singh teaches all the limitations in claims 20 and 29, especially Huang teaches select a distortion function by selecting a parameter of a given distortion type (Huang, figs. 2 and 7, step 240-260, steps 730-740, calculating an attenuation function, col. 9, the attenuation function is a liner function of A and s(n), where A is a clipping threshold or a parameter of a given distortion type), Huang only implicitly teaches the selected parameter (the value of the clipping threshold or maximum power) may vary, Huang does not explicitly teach the selected parameter depends on the location of the frequency resource,  Singh explicitly teaches selecting a parameter (value of the maximum power or clipping threshold) based on the location of the frequency resource (Singh, col. 15,  associating/selecting attenuation values with resource block sequence numbers derives from the correspondence between the resource block sequence number and the resource block's position in the carrier band; FCC specifies larger attenuation values for resource block allocated near the band edges than for those allocated near the middle of the carrier band.  Here, the parameter of the clipping threshold taught by Huang is replaced by the maximum power value taught by Singh noting that the clipping threshold limits the maximum power of the signal), apply the distortion function to a generated signal and transmit the signal (Huang, figs. 2 and 7, step 740, apply the attenuation function to generate the output signal for transmission). 
The combination of the Huang and Singh does not directly combine the method of reducing PAPR taught by Huang and the method of maximum power reduction taught by Singh, it is that the clipping threshold (a parameter associated with the distortion function) taught by Huang be modified to be dependent of the frequency location as taught by Singh. In other words, only the concept of the parameter being dependent on the location of the frequency resource is combined.  The following reasons further explain why the two references are combinable. 
The references Huang and Singh are analogous. The main objective of the both references is to control the power level to increase communication range (or to reduce 
Reference Singh does not teach away from the teaching of Huang. As indicated earlier, the parameter associated with the distortion function taught by Huang can vary, and reference Singh teaches the parameter should be dependent on the location of the frequency resource based on the FCC requirement. A person of ordinary skill in the art would recognize the need to modify the teaching of Huang so that the FCC requirement is satisfied. 
The combination of the Huang and Singh would yield predictable result, that is, selecting a distortion function which depends on the location of the frequency resource would yield the predictable results of satisfying the FCC requirement. 
One of ordinary skill in the art would have been motivated to allow for controlling the power level based on location of frequency resources, as previously mention in the final rejection.

Response to specific arguments
B.  THE REJECTIONS OF INDEPENDENT CLAIMS 20 AND 29 ARE IN ERROR, AT LEAST BECAUSE THERE IS NO SUBSTANTIAL EVIDENCE THAT MPRAND PAPRARE "SIMILAR."

Appellant argues, page 7,
The Final Office Action's only justifications for importing a step from Sing's MPR related processes into Huang's techniques for PAPR reduction are this unsupported assertion that obviousness rest on factual determinations that are not supported by substantial evidence and should be reversed. 

The examiner respectfully disagrees. As indicated earlier (also in the advisory action), the references Huang and Singh are analogous. The main goal of the both references is to control the power level to increase communication range (or to reduce power leakage to neighbors) and power efficiency. Huang teaches to apply an attenuation function using a clipping threshold to reduce the peak-to average-power-ratio (PAPR). Singh teaches attenuation based on the frequency resource’s location to limit the peak power (which is similar to clipping threshold) so that the overall communication range can be increased. Therefore, the two references are analogous. The combination of the Huang and Singh does not directly combine the method of reducing PAPR taught by Huang and the method of maximum power reduction taught by Singh, it is that the clipping threshold (a parameter associated with the distortion function) taught by Huang be modified to be dependent of the frequency location as taught by Singh. In other words, only the concept of the parameter being dependent on the location of the frequency resource is combined (arguing whether PAPR and MPR are similar or not is not necessary).  A person of ordinary skill in the art would combine them to yield predictable results.

B.1 The Relevant Claim Language
Appellant argues, page 8, 
Accordingly, the issue in dispute is whether it would have been obvious to the person of ordinary skill in the art, in view of Singh's disclosure, to modify Huang's technique so that it includes the step of selecting a distortion function for application to an intermediate transmission signal, where that selecting comprises:
selecting from among a plurality of parameter values for a parameter of a given distortion function type, based on the location of the allocated radio frequency 

Examiner’s response: based on the three reasons listed earlier (the two references are analogous, there is a need to modify the parameter to be dependent on the location, and the combination would yield predicable results of satisfying FCC requirement), there is no dispute that it would have been obvious to the person of ordinary skill in the art, in view of Singh's disclosure, to modify Huang's technique so that it includes the step of selecting a distortion function based on the frequency resource’s location.

B.2  The Final Office Action's Formal Rejection of Claim 29
Appellant argues, page 12,
Thus, Singh discloses that a UE can select an attenuation value as a function of resource block sequence number, which indicates where in a frequency band the allocated uplink resource is. The problem, however, is that Singh's parameter is an amount of additional maximum power reduction (A-MPR), i.e., an amount by which the UE's maximum average power must be reduced (over and above the standard MPR). This parameter value has no relevance to Huang's PAPR reduction technique. Accordingly, there is no reason why the person of ordinary skill in the art would apply the particular technique described in Singh to Huang's techniques.

The examiner respectfully disagrees. The appellant admitted, “Singh discloses that a UE can select an attenuation value as a function of resource block sequence number, which indicates where in a frequency band the allocated uplink resource is (frequency’s location).” However, the appellant mis-quoted the disclosures by Singh or misunderstood the rejection in the office action and the response in the advisory action.  In the advisory action (9/16/2020), it was clearly stated that Huang solves the problem of the selecting an attenuation function to reduce the peak power level and Singh also solves the problem of selecting an attenuation function (or a value) to reduce the maximum power level, it is natural to modify the teaching of Huang with the teaching of Singh by replacing the parameter (clipping threshold) taught by Huang with the parameter (maximum power level or A-MPR  which depends on the location of the frequency) taught by the Singh. It should be noted that changing the parameter A based on the teaching of Singh does not change the principle or operation of the teaching of Huang. The motivation of the combination is to efficiently reduce the power based on the location of the frequency to be compliance with the FCC rules. 
Appellant argues, 
page 14, In particular, it should be noted that adopting a different PAPR for different parts of the frequency band, as the Final Office Action seems to suggest the person of ordinary skill in the art would do, given Singh's teachings, would not achieve any apparent goal. This is because adjusting the PAPR from 3 dB to 2 dB, for example, will not have a predictable result with respect to either the average or peak power level. 3 The effect of a change in P APR depends on the shape of the signal. Changing Singh's A-MPR from 2 dB to 3 dB, e.g., because of where in the frequency band the frequency resources are, will always result in a 1 dB difference in the maximum power level the UE is permitted to use. Changing the PAPR from 2 dB to 3 dB, however, may not have any impact on the average power level at all, since what is being changed is the shape of the signal, and in particular the degree to which the signal's peaks depart from the signal's average level.

Page 15, Changing the shape of the signal, however, by changing the ratio of the signal's peak level to the signal's average level, may or may not have any effect on the signal's overall power at all
However, Singh's parameter is used to drive a very different operation, maximum power reduction, and has no direct relevance to Huang's PAPR reduction techniques. Even if one took from Singh that it might be an interesting idea to take the bare concept of varying a parameter according to frequency, there is nothing in either reference to suggest how or why that concept could be applied to Huang's PAPR reduction techniques. Accordingly, a combination of Singh's teaching with Huang at this level does not have a predictable result, and would not have been obvious to the person of ordinary skill in the art.

The examiner respectfully disagrees. The appellant misunderstood the combination. As indicated early, it is the particular parameter in the distortion function taught by Huang (a clipping threshold) that be modified according to the location of the frequency resource taught by Singh.  rather, the teaching of Singh changes a parameter within the distortion function of Huang so that the parameter being dependent on the location of the frequency resources. The parameter associated with the distortion function taught by Huang can vary, and reference Singh teaches the parameter should be dependent on the location of the frequency resource based on the FCC requirement. A person of ordinary skill in the art would recognize the need to modify the teaching of Huang. The combination of the Huang and Singh would yield predictable result, that is, the distortion function would be a function of the location of the frequency resource and the predictable results would satisfy the FCC requirement.

B.3  The Final Office Action's "Response to Arguments"
Appellant argues, 
Page 21,  In the discussion above, the Appellant has shown, using evidence found in the cited references themselves, that MPR and PAPR reduction are fundamentally different operations, having different purposes and different results and being carried out in very different ways. The Final Office Action, on the other hand, has provided no evidence or reasoning to support its assertion that MPR "is similar to PAPR" or its related assertion that "Singh solves a similar problem" to Huang.

The examiner respectfully disagrees. The appellant misunderstood the office action and the 
response in the advisory action. As indicated early, the combination of the Huang and Singh does not directly combine the two approaches, it is that the clipping threshold (a parameter associated with the distortion function) taught by Huang be modified to be dependent of the frequency location as taught by Singh. In other words, only the concept of the parameter being dependent on the location of the frequency resource is combined (a lengthy, a few pages, arguing whether PAPR and MPR are similar is not necessary).  The references Huang and Singh are 

C. THE REJECTIONS OF DEPENDENT CLAIMS 21 AND 30 SHOULD BE REVERSED.
Appellant argues, page 22,
There is no suggestion that any distortion function, or attenuation parameter, or anything remotely similar, is selected based on a bandwidth of an allocated frequency resource. The rejections of claims 21 and 30 should be reversed for these additional reasons.

The examiner respectfully disagrees. The combination of Huang and Singh clearly teaches “a distortion function is selected based on a bandwidth of the frequency resource.” Huang teaches the selected distortion function depends on the peak-width of the frequency which is related to band-width of the frequency resource and Singh teaches the parameter depending on the location of the frequency resource and the location of the frequency resource depends on the bandwidth of the resource. Therefore, the combination of Huang and Singh teaches the dissertation function depends on the bandwidth of the frequency resources. 

D. THE REJECTIONS OF DEPENDENT CLAIMS 22 AND 31 SHOULD BE REVERSED.
Appellant argues, page 22,


The examiner respectfully disagrees. Huang clearly teaches the selection of an attenuation function based on the modulation scheme used, col. 3, lines 10-17, the input data bits are modulated by the modulation module 110 to produce a digital waveform  The modulated digital waveform is then passed through a PAPR reduction module 120 to produce a PAPR-reduced digital waveform. Different modulation scheme (e.g., OOK, QAM) produces different amplitudes and require different distortion functions. Therefore, the attenuation function depends on the modulation scheme used. 

For the above reasons, it is believed that the rejections of claims 20-38 should be sustained. 

Respectfully submitted,


/ZHENSHENG ZHANG/            Examiner, Art Unit 2474                                                                                                                                                                                            

Conferees:

/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                            

/EDAN ORGAD/            Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                            


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CPR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CPR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CPR 41.20(b) in effect on March 18, 2013.